UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2066


In re:   ANTHONY MCQUEEN,

                      Petitioner.



                 On Petition for Writ of Mandamus.
           (Nos. 1:04-cr-00257-CMH-1; 1:09-cv-00242-CMH)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony McQueen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony   McQueen   petitions     for   a    writ    of    mandamus,

alleging that the district court has unduly delayed in ruling on

his Fed. R. Civ. P. 60(b) motion filed in his 28 U.S.C.A. 2255

(West Supp. 2013) proceeding.           He seeks an order from this court

directing     the   district    court    to   act.       After    reviewing     the

district court’s docket, we confirmed that the district court

ruled on McQueen’s motion on November 1, 2013.                   Accordingly, we

deny the mandamus petition as moot.              We grant leave to proceed

in forma pauperis.        We dispense with oral argument because the

facts   and    legal    contentions     are   adequately    presented      in   the

materials     before    this   court    and   argument    would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                         2